UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-1321



JACQUELINE QUINN,

                                              Plaintiff - Appellant,

          versus


DEBBIE WATSON, deli manager for Publix
Supermarket; PUBLIX SUPERMARKET, INCORPORATED,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CA-04-104-1)


Submitted:   July 22, 2005                 Decided:   August 10, 2005


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jacqueline Quinn, Appellant Pro Se. Edmund Joseph McKenna, FORD &
HARRISON, Tampa, Florida, for Appellee Publix Supermarket, Inc.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jacqueline   Quinn    appeals      the   district       court’s   order

denying relief on her 42 U.S.C. §§ 2000e to 2000e-17 (2000) (“Title

VII”) complaint.    On August 26, 2004, the district court dismissed

Quinn’s complaint on jurisdictional grounds.                The court, adopting

the   reasoning    set   forth    in    Defendants’        motion    to    dismiss,

determined that it did not have jurisdiction to hear the case

pursuant to 42 U.S.C. § 2000e-5(f)(3), Title VII’s venue-laying

provision.     When a plaintiff files an action in the wrong venue,

however, 28 U.S.C. § 1406(a) (2000) directs courts to “dismiss, or

if it be in the interest of justice, transfer such case” to the

proper    venue.    Because      the    record     did     not   reflect    such   a

determination,*    the   case    was    remanded     for    a    determination     of

whether a transfer to an appropriate jurisdiction would be in the

interest of justice.      On March 15, 2005, the district court again

dismissed Quinn’s complaint.

             We note that the choice to transfer or dismiss a case

afforded by § 1406(a) lies within the sound discretion of the

district court.     See Minnette v. Time Warner, 997 F.2d 1023, 1026


      *
      We note that Quinn would now be time-barred from initiating
a new action. A Title VII action must be brought within 90 days of
receipt of a right-to-sue letter issued by the Equal Employment
Opportunity Commission. See § 2000e-5(f)(1). In instances where
a complaint is timely filed and later dismissed, the timely filing
of the complaint does not “toll” or suspend the ninety-day
limitations period. See Minette v. Time Warner, 997 F.2d 1023,
1026-27 (2d Cir. 1993) (citations omitted). Thus, even a dismissal
without prejudice will not benefit Quinn.

                                       - 2 -
(2d. Cir. 1993) (citations omitted).    In its order of dismissal,

after acknowledging its authority to transfer the case in the

interest of justice, the court concluded that based on a review of

the merits, in addition to the jurisidictional issues, transfer was

not warranted.   Quinn, despite repeated opportunities to provide a

response, failed to address the jurisdictional issues raised.   As

a result, we find that the district court did not abuse its

discretion when it dismissed Quinn’s complaint.

          Accordingly, we affirm the order of the district court

granting Defendants’ motion to dismiss and dismissing Quinn’s

complaint.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 3 -